DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the guiding element is in contact with an ascending section of the tower.  However, it is unclear if the tower is intended to be positively recited as part of the claimed invention.  Claims are examined as best understood.
Claim 5 appears to be recited in the alternative.  However, the limitation “wedge plate” appears to lack antecedent basis in the second and third alternative selections.  Claims are examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (U.S. Patent No. 2,677,427).
Regarding claim 1, McKinney et al. discloses a movable module (Fig. 1) capable of use with hoisting telescopic towers, suitable for hoisting an ascending section of a tower hoisted in relation to a supporting section immediately outside of said tower (Col. 1, lines 11-16), and the movable module (Fig. 1) also being suitable for being temporarily fixed to the head of said supporting section, the movable module (Fig 1) being characterized in that it comprises at least one hydraulic jack (16);  at least one hoisting cable (21, 27) formed by a plurality of strands (Col. 1, lines 43-45) going through said hydraulic jack (16), such that one end of the hoisting cable (21, 27) protrudes from an upper part of the hydraulic jack (16) and the other end of the hoisting cable (21, 27) protrudes from a lower part of the hydraulic jack (approximate 17);  grouping means (45, 46) positioned substantially at one end of the hoisting cable (21, 27), keeping the strands making up said hoisting cable (21, 27) grouped together, a supporting frame (17) to which a lower part of the hydraulic jack (16) is fixed, and comprising a channel (opening for the step of the hoisting cable (21, 27); and said movable hoisting module (Fig. 1) further being characterized in that it allows a two-way movement of the hoisting cable (21, 27) through the hydraulic jack (16), said hoisting cable (21, 27) being able to both be extended in the essentially descending direction and be taken up in essentially the ascending direction; and in that the movable module (Fig. 1) comprises a cable take-up element (24) which allows said movable module (Fig. 1) to adopt a transfer position in which the hoisting cable (21, 27) is completely drawn in or taken up, and in which the lower end of the hoisting cable (21, 27) and the grouping means (45, 46) are housed in the channel of the frame (17). McKinney et al. does not specifically disclose that the mean diameter of said cable is less than 4*d*(N)1/2, where d is the mean diameter of the strands forming the hoisting cable and N is the total number of strands forming the hoisting cable.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the mean diameter of the cable to be less than 4*d*(N)1/2 , where d is the mean diameter of the strands of the hoisting cable and N is the total number of strands to have a gauge that was sufficient enough to provide the strength needed to support the load, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a cable of sufficient size and strength. 
Regarding claim 2, McKinney et al. discloses the cable take-up element (24) is arranged in a raised position in relation to the assembly of the module (Fig. 1). The Examiner considers the module suitable for facilitating, at least indirectly, the circulation of workers during hoisting.
Regarding claim 3, McKinney et al. discloses at least one guiding element (44) for guiding a cable (21, 27) which allows the guiding of the hoisting cable (21, 27) protruding from the hydraulic jack (16).
Regarding claim 4, McKinney et al. discloses the guiding element (44) is in contact with an ascending section of the tower.
Regarding claim 5, McKinney et al. discloses the grouping means (45, 46) are reclaimable and comprise a screw-in wedge plate (“wiping disk”).
Regarding claim 6, McKinney et al. discloses the wedge plate (46) comprises a guiding element (44) configured for running through a plurality of conduits in the sections, intended for housing the hoisting cables (21, 27).
Regarding claim 7, McKinney et al. discloses at least one auxiliary structure (78) for adapting the movement of said module (Fig. 1) to the geometry of the telescopic tower in the collapsed situation.
Regarding claim 8, McKinney et al. discloses one or more work platforms (considered to be the ground) connected to the frame.
Regarding method claims 9-15,  in view of the structure disclosed by McKinney et al. above, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633